Citation Nr: 1206293	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  04-19 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a left elbow disorder.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to initial increased staged ratings for a lumbar spine disability.

5.  Entitlement to an initial compensable rating for rhinitis, to include sinusitis.

6.  Entitlement to an initial compensable rating for right ear hearing loss.

7.  Entitlement to an initial rating higher than 10 percent for status post right medial epicondylectomy with debridement and repair of medial flexor tendons, antecubital tunnel decompression, and ulnar nerve release with impingement of posterior fossa.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to July 2001.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  During the pendency of the appeal, the Veteran moved and his claims file was transferred to the RO in Portland, Oregon, and subsequently to the RO in Oakland, California.

In the October 2002 rating decision, the RO denied service connection for sinusitis.  In August 2003 the Veteran filed a timely notice of disagreement.  In an April 2004 rating decision, the RO granted service connection for rhinitis, also claimed as sinusitis, and assigned a noncompensable rating, effective July 7, 2001.  The Veteran perfected an appeal of the April 2004 rating decision and continues to seek a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Also in the October 2002 rating decision, the RO granted a noncompensable rating for the Veteran's right ear hearing loss, effective July 7, 2001.  The Veteran perfected a timely appeal in regards to this issue and continues to seek a higher initial rating.  Fenderson, 12 Vet. App. 119 (1999).

With regard to the Veteran's right elbow disability, the October 2002 rating decision granted a noncompensable rating, effective July 7, 2001.  The Veteran filed a timely notice of disagreement and an April 2004 rating decision increased the Veteran's disability rating to 10 percent disabling, effective July 7, 2001.  The Veteran perfected a timely appeal and continues to seek a higher initial rating for his right elbow disability.  Fenderson, 12 Vet. App. 119 (1999).

In March 2010, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO, and a transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence which consisted of a lay statement provided by his wife.  The statement was submitted along with a waiver of initial review of that evidence by the agency of original jurisdiction.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).

Also during the March 2010 hearing, the Veteran's representative requested to hold the record open for 30 days to submit additional evidence.  The motion was granted and in April 2010, a buddy statement, written on behalf of the Veteran, was submitted.  It is important to note that this statement was not accompanied with a waiver of initial review.  Since this case is being remanded, the AOJ will be required to review the buddy statement in the first instance.

The issues of entitlement to an initial compensable rating for rhinitis, to include sinusitis, entitlement to an initial compensable rating for right ear hearing loss, and entitlement to an initial rating higher than 10 percent for status post right medial epicondylectomy with debridement and repair of medial flexor tendons, antecubital tunnel decompression, and ulnar nerve release with impingement of posterior fossa,
are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the hearing held on March 12, 2010, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he was withdrawing his claims for entitlement to service connection for a bilateral knee disorder, left elbow disorder, left ear hearing loss, and entitlement to initial increased staged ratings for a lumbar spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for a bilateral knee disorder, a left elbow disorder, left ear hearing loss, and entitlement to initial increased staged ratings for a lumbar spine disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

An October 2002 rating decision denied service connection for a bilateral knee disorder, a left elbow disorder, left ear hearing loss, and a back disorder.  The Veteran submitted a timely notice of disagreement concerning all issues.  In an April 2004 rating decision, the RO granted a 10 percent disability rating for the Veteran's back disorder.  The Veteran perfected an appeal of these issues with the submission of a timely substantive appeal.  Thereafter, December 2005 and April 2007 rating decisions assigned increased initial staged ratings for the Veteran's back condition.  At the March 2010 hearing, the Veteran expressed his desire to withdraw these claims on the record.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Here, the Veteran has withdrawn the appeal of the claims of entitlement to service connection for a bilateral knee disorder, a left elbow disorder, left ear hearing loss, and entitlement to initial increased staged ratings for a lumbar spine disability, and there remain no allegations of errors of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal of the issues of entitlement to service connection for a bilateral knee disorder, a left elbow disorder, left ear hearing loss, and initial increased staged ratings for a lumbar spine disability, are dismissed.

REMAND

Unfortunately, a remand is required as to the remaining issues on appeal in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Rhinitis/Sinusitis

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to obtain a medical examination or medical opinion when such is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  At his March 2010 Board hearing, the Veteran testified that since he was last examined for VA compensation purposes in 2005, his service-connected rhinitis and sinusitis condition has increased in severity.

In light of the reported worsening of the Veteran's service-connected rhinitis and sinusitis, the Board finds that a remand is required in order to obtain a current VA examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination). 

The Board also notes that the record on appeal may be incomplete.  At his March 2010 Board hearing, the Veteran testified that every six months he receives treatment at Mather Field for sinusitis and he has received treatment in the past at the Roseburg VA Medical Center.  He also reported that while he was in service he underwent surgery at Elmendorf Air Force Base in Alaska for his sinusitis.  He indicated that following the initial surgery he underwent a post operative procedure and he did not feel that all the records from the post operative surgery were contained within the claims folder.  While a few records are contained in the claims file, the records that are present do not appear to be complete.  Accordingly, a remand is required in order to obtain these records since they may be pertinent to his claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  

Lastly, the Board notes that in April 2010, a buddy statement was submitted on behalf of the Veteran, which refers to the Veteran's post operative sinus procedure while in the service.  The AOJ has not considered this evidence and the Veteran has not submitted a waiver of AOJ review of this evidence in the first instance.  Therefore, the AOJ must review this evidence for initial consideration of the claim.  See 38 C.F.R. § 20.1304(c) (2011); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Right Ear Hearing Loss and Right Elbow

The Board also notes that the last VA compensation and pension examination afforded the Veteran for his right ear hearing loss was in January 2004 (over six years ago), and the last VA compensation and pension examination for his right elbow disability was in September 2005 (over five years ago).  At his March 2010 hearing the Veteran indicated that he would like a current audiology examination since the last examination was completed in 2005.  With respect to his right elbow, he noted that he currently takes pain medication for his back condition which helps to alleviate the pain he experiences in his elbow.  When he does not take the pain medication for his back, he experiences a worsening of his right elbow condition.  

The Court has consistently held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen, 3 Vet. App. 480, 482.  Because the Veteran has asserted that the symptomatology associated with his right ear hearing loss and right elbow condition has worsened since the time of the last examinations, new examinations are necessary.

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should undertake further development from all appropriate sources to obtain all records of treatment received by the Veteran for sinusitis at the medical facility at Elmendorf Air Force Base in 1995 and 1996.  Any records obtained should be associated with the claims folder.  If no such records are available, that fact must be noted for the record and appropriate follow-up actions taken to document the unavailability of the records, to include providing the required notice of unavailability to the Veteran.

2.  The AOJ should obtain all VA treatment records pertaining to the treatment or evaluation of the Veteran's service-connected rhinitis and sinusitis, right ear hearing loss, and right elbow condition from 2007 to the present, to include any records of treatment received at Mather Field and the Roseburg VA Medical Center.

3.  Following the completion of the above, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected rhinitis, to include sinusitis.  The claims folders must be made available to the examiner for review.  All indicated tests and studies, if any, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner is requested to describe all symptomatology due to the Veteran's service-connected rhinitis and sinusitis.  In particular, the examiner should address whether the Veteran has polyps and if he suffers from greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  

4.  Schedule the Veteran for a VA audiology examination to determine the current severity of his right ear hearing loss.  The claims folders must be made available to the examiner for review.  

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his right elbow condition.  The claims folders must be made available to the examiner for review.  

The examiner is requested to discuss all present symptoms and manifestations attributable to the Veteran's service-connected right elbow condition, including any impairment affecting sensory or motor function.  In evaluating the right elbow condition, the examiner should offer a characterization of the severity of the condition as mild, moderate, severe, etc.  

6.  Following the completion of the above, the AOJ should readjudicate the Veteran's claims based on a review of all of the evidence of record.  If any benefit sought on appeal is not granted in full, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Richard C. Thrasher 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


